UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53525 Leo Motors, Inc. (Exact name of registrant as specified in its charter) Nevada 95-3909667 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 291-1, Hasangok-dong, Hanam City, Gyeonggi-do, Republic of Korea 465-250 (Address of principal executive offices) (Zip Code) +83 31 796 8870 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the registrant’s common stock outstanding as of April 30, 2014 was 80,383,662 shares. QUARTERLY REPORT ON FORM 10-Q for the Quarter ended March 31, 2014 TABLE OF CONTENTS Leo Motors, Inc. INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION F-1 Item 1. Condensed Consolidated Financial Statements: F-1 Condensed Consolidated Balance Sheets at March 30, 2014 (unaudited), and December 31, 2013 (audited) F-1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 30, 2014, (unaudited) and March 30, 2013 (unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 30, 2014 (unaudited) and March 30, 2013 (unaudited) F-3 Notes to Condensed Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 4 Item 4. Controls and Procedures 5 PART II. OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 1 Table of Contents LEO MOTORS, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) Balance at 3/31/2014 12/31/2013 (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Inventories 0 Prepayment to suppliers Short term advances Other current assets Total Current Assets Fixed assets, net Deposit Other non-current assets Investments Total Assets $ $ Liabilities andEquity(Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Short term borrowings Advance from customers Due to related parties Taxes payable Total Current Liabilities Accrued retirement benefits Total Liabilities Commitments (Note 8) - - Leo Motors, Inc.("LEOM") Equity(Deficit): Common stock ($0.001 par value; 100,000,000 shares authorized); 80,383,662and 67,833,662 shares issued and outstanding at March 31,2014 and December 31, 2013 Additional paid-in capital Accumulated other comprehensive income Accumulated loss ) ) Total Equity(Deficit) Leo Motors, Inc. ) ) Non-controlling interest Total Equity(Deficit) ) ) Total Liabilities and Equity(Deficit) $ $ "See accompanying notes to consolidated financial statements" F-1 Table of Contents LEO MOTORS, INC. CONSOLIDATED STATEMENT OF OPERATIONS (AMOUNTS EXPRESSED IN US DOLLAR) For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $
